DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15, 21, 24-25 and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14-15, 22-23 and 25-26 of copending Application No. 17/308,745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the corresponding claims of the instant application:
Regarding claims 14-15 of the instant application, see claims 14-15 of the reference application.
Regarding claim 21 of the instant application, see reference application claims 22-23.
Regarding claims 24-25 of the instant application, see reference application claims 25-26.
Regarding claims 29-30 of the instant application, see reference application claims 1-2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14, 16-19, 21, 23-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. Patent App. Pub. No. 2022/0094496 in view of Stauffer et al. U.S. Patent App. Pub. No. 2019/0379509.
Regarding claims 1 and 27, Xiong discloses a user equipment (UE) performing a method of wireless communication, the UE comprising a memory and processors (i.e. see device 300B – Fig. 7B) communicating an uplink transmission or a downlink transmission using amplitude modulated phase tracking reference signals (PT-RSs) (i.e. see ¶ [0045], where 16QAM may be used for PT-RS), but does not expressly disclose transmitting a request for transmission of the PT-RSs, where the communicating is based at least in part on the request.
Stauffer discloses that a UE may request a base station to configure transmission of one or more PT-RS for communication of PT-RS between the UE and base station (¶ [0038]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a request of PT-RS as suggested by Stauffer, in the method of Xiong, so that PT-RS may be provided for phase tracking when deemed necessary by the UE.
Regarding claims 3-5, as a matter of claim interpretation, while the claims further define downlink transmissions, they do not limit the steps of the method when uplink transmissions are communicated, and since claim 1 refers to communicating of uplink or downlink transmissions in the alternative (i.e. using “or” language), claims 3-5 are deemed obvious by the proposed combination when uplink transmissions are sent since downlink transmissions are not required.
Regarding claim 6, as a matter of claim interpretation, the recitation of features of a CRC associated with data transmitted on resources associated with amplitude modulated PT-RSs relative to other data do not require any step to be performed, and thus are not accorded patentable weight (see MPEP § 2111.04 I.).
Regarding claim 8, in the proposed combination, Xiong discloses sending an indication received by a UE of a modulation and coding scheme (MCS) in the form of a modulation order sent by higher layer signaling or DCI (¶¶ [0225]-[0226]), where Stauffer further discloses that the UE may send requests to the base station for turning on PTRS (¶[0024]), which is considered an implicit request for configuration information (i.e. MCS) associated with the PTRS. 
Regarding claim 10, in the proposed combination, Xiong further discloses that data may be carried by the PT-RS (¶ [0048]), where one skilled in the art would recognize that such data would be decoded according to configured MCS associated with the PT-RS (¶¶ [0044]-[0046]).
Regarding claim 11, Xiong further discloses that configuring modulation order of PT-RS may be performed by higher layer signaling (i.e. RRC – ¶ [0049]) and dynamically indicated by DCI (¶ [0225]), where higher layer RRC signaling is known as semi-static, and one skilled in the art would recognize that, when combined with dynamically indicated DCI, the RRC provides an indication that a base station is to provide an indication of whether amplitude modulated PT-RSs are enabled according to the dynamically DCI signaled modulation order.
Regarding claim 12, Xiong discloses communicating transmissions based at least on receiving an indication to communicate based at least in part on amplitude modulated PT-RSs, as signaling indicating the modulation order/scheme is provided to the UE, where the modulation order indicates amplitude modulated PT-RSs (i.e. QAM modulation – see ¶ [0045]).
Regarding claim 14, Xiong discloses a user equipment (UE) performing a method of wireless communication, the UE comprising a memory and processors (i.e. see device 300B – Fig. 7B) communicating an uplink transmission or a downlink transmission using amplitude modulated phase tracking reference signals (PT-RSs) (i.e. see ¶ [0045], where 16QAM may be used for PT-RS), but does not expressly disclose transmitting an indication of a capability of the UE to communicate one or more of uplink transmissions or downlink transmissions, where the communicating is based at least in part on the indication.
Stauffer discloses that a UE may transmit an indication to a base station to configure communication of one or more PT-RS between the UE and base station, which includes requesting that the PT-RS be turned on, thus indicating a capability of the UE to communicate transmissions having PT-RS (see ¶ [0038]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for an indication of a capability to communicate transmissions having PT-RS as suggested by Stauffer, in the method of Xiong, so the base station is alerted that the UE is enabled for such communication.
Regarding claims 16-18, as a matter of claim interpretation, while the claims further define the downlink transmissions, they do not limit the method when uplink transmissions are communicated, and since claim 14 refers to communicating of uplink or downlink transmissions in the alternative (i.e. using “or” language), claims 16-18 are deemed obvious by the proposed combination when uplink transmissions are sent since downlink transmissions are not required.
Regarding claim 19, as a matter of claim interpretation, the recitation of features of a CRC associated with data transmitted on resources associated with amplitude modulated PT-RSs relative to other data do not require any step to be performed, and thus are not accorded patentable weight (see MPEP § 2111.04 I.).
Regarding claim 21, in the proposed combination, Xiong discloses sending an indication received by a UE of a modulation and coding scheme (MCS) in the form of a modulation order sent by higher layer signaling or DCI (¶¶ [0225]-[0226]), where Stauffer further discloses that the UE may send requests to the base station for turning on PTRS (¶[0024]), which is considered an implicit request for configuration information (i.e. MCS) associated with the PTRS. 
Regarding claim 23, in the proposed combination, Xiong further discloses that data may be carried by the PT-RS (¶ [0048]), where one skilled in the art would recognize that such data would be decoded according to configured MCS associated with the PT-RS (¶¶ [0044]-[0046]).
Regarding claim 24, Xiong further discloses that configuring modulation order of PT-RS may be performed by higher layer signaling (i.e. RRC – ¶ [0049]) and dynamically indicated by DCI (¶ [0225]), where higher layer RRC signaling is known as semi-static, and one skilled in the art would recognize that, when combined with dynamically indicated DCI, the RRC provides an indication that a base station is to provide an indication of whether amplitude modulated PT-RSs are enabled according to the dynamically DCI signaled modulation order.
Regarding claim 25, Xiong discloses communicating transmissions based at least on receiving an indication to communicate based at least in part on amplitude modulated PT-RSs, as signaling indicating the modulation order/scheme is provided to the UE, where the modulation order indicates amplitude modulated PT-RSs (i.e. QAM modulation – see ¶ [0045]).

Claims 2, 15, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Stauffer et al., as applied above, and further in view of Ikedo U.S. Patent App. Pub. No. 2012/0082265.
Regarding claims 2, 15, 28 and 30, Xiong in combination with Stauffer teach a UE transmitting amplitude modulated PT-RSs, as described above, and Xiong further discloses that data may be carried by the PT-RS (¶ [0048]), but Xiong and Stauffer do not expressly disclose that a PT-RS sequence is indicated by phases of the amplitude modulated PT-RSs, and data is indicated by amplitudes of the amplitude modulated PT-RSs.
Ikedo discloses a polar modulation scheme where data to be transmitted may be separated into phase data and amplitude data (¶ [0004]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for certain data to be transmitted as phase data and other data to be transmitted as amplitude data, as suggested by Ikedo, in the amplitude and phase modulated (i.e. QAM) transmissions of Xiong and Stauffer, as polar modulation provides a known way of transmitting separate data streams.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Stauffer et al., as applied to claims 1 and 14 above, and further in view of Andgart U.S. Patent App. Pub. No. 2021/0211242.
Regarding claims 7 and 20, Xiong in combination with Stauffer disclose methods for wireless communication of amplitude modulated PT-RSs by a UE, as described above, but do not disclose reporting a negative acknowledgement for the amplitude modulated PT-RSs, and receiving a repetition of the amplitude modulated PT-RSs via a subsequent PT-RS resource.
Andgart discloses providing ACK/NACK reports for a signal, where a NACK results in more repetitions of the signal being subsequently sent (¶ [0088]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for subsequent repetitions of a signal based on a NACK signal, as suggested by Andgart, in the methods of Xiong and Stauffer, to provide more robust signaling when needed.
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Stauffer et al., as applied to claims 8 and 21 above, and further in view of Zhang et al. U.S. Patent App. Pub. No. 2022/0116171.
Regarding claims 9 and 22, Xiong in combination with Stauffer disclose methods for wireless communication of amplitude modulated PT-RSs by a UE, where indication of a modulation and coding scheme (MCS) is signaled as described above, but do not disclose that the indication of the MCS indicates a difference between the MCS for symbols associated with the amplitude modulated PT-RSs and a MCS for symbols associated with other data of the uplink or downlink transmissions.
Zhang discloses use of an MCS difference field to notify a UE of a difference of MCS between corresponding transport blocks (¶ [0576]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ an MCS difference signaling scheme as suggested by Zhang, in the methods of Xiong and Stauffer, to conserve signaling resources as a difference scheme would take less bandwidth than a full MCS indication.
Allowable Subject Matter
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/11/2022